NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ERIC D. SAUERS,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2341
                                             )
DONALD H. SAUERS, as Personal                )
Representative of the Estate of              )
WILLIAM F. SAUERS,                           )
                                             )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 2, 2018.

Appeal from the Circuit Court for Manatee
County; Gilbert A. Smith, Judge.

Mary R. Hawk of Porges Hamlin, Knowles
& Hawk, P.A., Bradenton, for Appellant

Douglas R. Bald of Fergeson Skipper, P.A.,
Sarasota, for Appellee.



PER CURIAM.


             Affirmed.



LaROSE, C.J., and KHOUZAM, and LUCAS, JJ., Concur.